 1    CENTER FOR DISABILITY ACCESS
      Chris Carson, Esq., SBN 280048                                ISTRIC
 2    Phyl Grace, Esq., SBN 171771                              ES D
                                                               T          TC
 3
      Dennis Price, Esq., SBN 279082                         TA
      Mail: PO Box 262490




                                                                                           O
                                                        S
      San Diego, CA 92196-2490




                                                                                            U
                                                       ED
 4




                                                                                             RT
      Delivery: 9845 Erma Road, Suite 300                                              D
                                                                           RDERE




                                                   UNIT
 5    San Diego, CA 92131                                            OO
      (858) 375-7385; (888) 422-5191 fax                     IT IS S




                                                                                                    R NIA
 6    phylg@potterhandy.com
      Attorneys for Plaintiff                                                                 ers
 7                                                                            n   zalez Rog




                                                   NO
                                                                      onne Go
                                                             Judge Yv




                                                                                                    FO
 8    MARTIN H. ORLICK (SBN: 083908)




                                                     RT




                                                                                                LI
 9
      mho@jmbm.com                                          ER
                                                                       11/26/18




                                                       H




                                                                                              A
      STUART K. TUBIS (SBN: 278278)                              N                 F
                                                                                               C
10    skt@jmbm.com                                                   D IS T IC T O
      JEFFER MANGELS BUTLER & MITCHELL LLP                                 R
11    Two Embarcadero Center, Fifth Floor
      San Francisco, CA 94111-3824
12    Telephone: (415) 398-8080
      Facsimile: (415) 398-5584
13    Attorneys for Defendants
      ESA P Portfolio L.L.C. and
14    ESA P Portfolio Operating Lessee LLC
15
16                        UNITED STATES DISTRICT COURT
17                       NORTHERN DISTRICT OF CALIFORNIA
18    SCOTT JOHNSON,                          Case: 4:17-CV-07145-YGR
19
               Plaintiff,
20                                            JOINT STIPULATION FOR
      v.
21                                            DISMISSAL PURSUANT TO
      ESA P PORTFOLIO L.L.C., a               F.R.CIV.P. 41 (a)(1)(A)(ii)
22    Delaware Limited Liability
      Company;
23    ESA P PORTFOLIO OPERATING
      LESSEE LLC, a Delaware Limited
24    Liability Company; and Does 1-10,
25             Defendants.
26
27
28

                                          1

     Joint Stipulation for Dismissal           Case: 4:17-CV-07145-YGR
 1                                     STIPULATION
 2
 3          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
 4   between the parties hereto that this action may be dismissed with prejudice
 5   as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
 6   This stipulation is made as the matter has been resolved to the satisfaction of
 7   all parties.
 8
 9   Dated: November 14, 2018           CENTER FOR DISABILITY ACCESS
10
                                        By: /s/ Amanda Lockhart Seabock
11
                                        Amanda Lockhart Seabock
12                                      Attorneys for Plaintiff
13
14   Dated: November 14, 2018           JEFFER MANGELS BUTLER &
                                        MITCHELL LLP
15
16                                      By: /s/ Stuart K. Tubis
17                                      Martin H. Orlick
                                        Stuart K. Tubis
18                                      Attorneys for Defendants ESA P Portfolio
19                                      L.L.C. and ESA P Portfolio Operating Lessee
                                        LLC
20
21
22
23
24
25
26
27
28

                                             2

     Joint Stipulation for Dismissal              Case: 4:17-CV-07145-YGR
 1
 2                            SIGNATURE CERTIFICATION
 3
 4   I hereby certify that the content of this document is acceptable to Stuart K.
 5   Tubis, counsel for ESA P Portfolio L.L.C. and ESA P Portfolio Operating
 6   Lessee LLC, and that I have obtained Mr. Tubis’ authorization to affix his
 7   electronic signature to this document.
 8
 9   Dated: November 14, 2018          CENTER FOR DISABILITY ACCESS
10
                                       By: /s/ Amanda Lockhart Seabock
11                                     Amanda Lockhart Seabock
12                                     Attorneys for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              3

     Joint Stipulation for Dismissal              Case: 4:17-CV-07145-YGR
